DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, and Species 2, claims 6-11 and 14-16, in the reply filed on April 21, 2021 is acknowledged.
During the process of searching the elected claims it was determined that all of the claims could be examined without undue burden to the Examiner. Thus claims 1-5, 12, 13, and 17-20 are rejoined and claims 1-20 have been examined below.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on July 16, 2021.
The claims have been amended as follows: 
6. (Currently amended) A gas supply member comprising: 
a base material that has:
a gas flow path capable of flowing a gas from an upstream side to a downstream side,

a discharge port connecting the gas flow path and the main surface; and
a film that contains at least one of yttria, yttrium oxyfluoride, yttrium fluoride, alumina, and aluminum nitride and covers the main surface and a surface of the discharge port of the base material,
wherein the surface of the discharge port has a surface orientation portion having a normal intersecting a normal of the main surface at 45° to 75°, 
a film thickness of the film is maximized on the surface orientation portion of the surface of the discharge port, and 
wherein the discharge port has a curved or planar surface between the main surface and the gas flow path, and
the film covering the surface of the discharge port has:
a first surface extending in a direction along the main surface; 
a second surface extending in a direction along the extending direction of the gas flow path; and 
an apex angle formed by an intersection of the first surface and the second surface.
Claim 7 has been cancelled.
8. (Currently amended) The gas supply member according to claim [[7]] 6, wherein the apex angle or the film is arranged on the surface orientation portion of the surface of the discharge port.
	Claim 15 has been cancelled.

the base material having a gas flow path capable of flowing a gas, a main surface arranged in a direction intersecting an extending direction of the gas flow path, and a discharge port connecting the gas flow path and the main surface,
the coating film containing at least one of yttria, yttrium oxyfluoride, yttrium fluoride, alumina, and aluminum nitride and covering the main surface and a surface of the discharge port of the base material, the method comprising:
forming a first film which contains at least one of yttria, yttrium oxyfluoride, yttrium fluoride, alumina, and aluminum nitride and has a film thickness on the surface of the discharge port thicker than a film thickness on the main surface;
forming a second film on the first film, the second film containing at least one of yttria, yttrium oxyfluoride, yttrium fluoride, alumina, and aluminum nitride and having a film thickness on the main surface thicker than a film thickness on the surface of the discharge port; 
polishing the first film and the second film from a side of the main surface to form the coating film such that a surface of the coating film extends in a direction along the main surface on the side of the main surface; and 
the coating film covers the main surface and the surface of the discharge port such that the surface of the coating film does not have a surface orientation portion of which a normal intersects a normal of the main surface at 45° to 75°.
Claim 18 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The gas supply member as claimed in claim 1 and the plasma processing apparatus as claimed in claim 10 was not found in or suggested by the art, specifically, a gas supply member comprising: a base material that has: a gas flow path capable of flowing a gas from an upstream side to a downstream side, a main surface arranged on the downstream side of the gas flow path in a direction intersecting an extending direction of the gas flow path, and a discharge port connecting the gas flow path and the main surface; and a film that contains at least one of yttria, yttrium oxyfluoride, yttrium fluoride, alumina, and aluminum nitride and covers the main surface and a surface of the discharge port of the base material, wherein the film covers the main surface and the surface of the discharge port such that a surface of the film does not have a surface orientation portion of which a normal intersects a normal of the main surface at 45° to 75°. 
The gas supply member as claimed in claim 1 and the plasma processing apparatus as claimed in claim 10 was not found in or suggested by the art, specifically, 6. (Currently amended) A gas supply member comprising: a base material that has: a gas flow path capable of flowing a gas from an upstream side to a downstream side, a main surface arranged on the downstream side of the gas flow path in a direction intersecting an extending direction of the gas flow path, and a discharge port connecting the gas flow path and the main surface; and a film that contains at least one of yttria, yttrium oxyfluoride, yttrium fluoride, alumina, and aluminum nitride and covers the main surface and a surface of the discharge port of the base material, wherein the surface of the discharge port 
The method for forming a coating film on a base material, the base material having a gas flow path capable of flowing a gas, a main surface arranged in a direction intersecting an extending direction of the gas flow path, and a discharge port connecting the gas flow path and the main surface, the coating film containing at least one of yttria, yttrium oxyfluoride, yttrium fluoride, alumina, and aluminum nitride and covering the main surface and a surface of the discharge port of the base material, the method comprising: forming a first film which contains at least one of yttria, yttrium oxyfluoride, yttrium fluoride, alumina, and aluminum nitride and has a film thickness on the surface of the discharge port thicker than a film thickness on the main surface; forming a second film on the first film, the second film containing at least one of yttria, yttrium oxyfluoride, yttrium fluoride, alumina, and aluminum nitride and having a film thickness on the main surface thicker than a film thickness on the surface of the discharge port; polishing the first film and the second film from a side of the main surface to form the coating film such that a surface of the coating film 
The closest art found was Eto et al, US Patent Application Publication 2012/0037596 A1 in Figure 6 reference number 44 and d2. Eto et al does not teach the limitations of claim 1 or the newly amended claim limitations of claims 6 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716